Name: Decision No 1/94 of the EC-Cyprus Association Council of 14 February 1994 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: tariff policy;  international trade;  leather and textile industries;  Europe;  international affairs;  executive power and public service
 Date Published: 1994-02-24

 Avis juridique important|21994D0224(01)Decision No 1/94 of the EC-Cyprus Association Council of 14 February 1994 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Official Journal L 053 , 24/02/1994 P. 0019 - 0022 Finnish special edition: P. 0007 DECISION No 1/94 OF THE EC-CYPRUS ASSOCIATION COUNCIL of 14 February 1994 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (94/112/EC)THE EC-CYPRUS ASSOCIATION COUNCIL, Having regard to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (1), signed at Brussels on 19 December 1972, hereinafter referred to as 'the Agreement`, Having regard to the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Additional Protocol to the said Agreement (2), and in particular Article 25 thereof, Whereas it was agreed, in the Joint Declaration by the Contracting Parties concerning the rules of origin, attached to the Final Act of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement (3), which was signed at Luxembourg on 19 October 1987 and entered into force on 1 January 1988, that the Community and the EC-Cyprus Association Council would, once the said Protocol had entered into force, take a decision on additional Cypriot requests for derogations from the rules of origin applicable to products under heading Nos 6102 and 6103 of the Common Customs Tariff; Whereas a derogation from the relevant provisions concerning the definition of the concept of originating products for the goods in question was granted to Cyprus for a period of two years by Decision No 1/89 of 28 July 1989 of the EEC-Cyprus Association Council; whereas the said derogation was prolonged for a further period of two years by Decision No 1/91 of 19 December 1991 of the EEC-Cyprus Association Council; Whereas the reasons for the said decision remain valid; whereas it is consequently desirable to prolong the said derogation for a further period of two years, HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from Article 3 (1) of the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, products listed in Annex I to this Decision and manufactured in Cyprus shall, within the limits of the quantities indicated and under the conditions set out below, be considered as originating products for the purposes of the Agreement. Article 2 1. For the purposes of Article 1, products listed in Annex I shall be considered as originating in Cyprus provided that, as a result of working or processing carried out in Cyprus, the products obtained are classified under a tariff heading other than that covering each of the materials worked or processed. 2. Notwithstanding paragraph 1, the manufacture of garments from parts of garments falling within CN code 6217 90 00 shall not be considered as sufficient working or processing, unless the parts have been obtained in the Community from fabric cut to size and are covered by a supplier's declaration made out on an invoice or other accompanying document, of which a specimen is given in Annex III. Article 3 Materials not originating in Cyprus or in the Community and used for the manufacture of the products referred to in Article 1 shall not be eligible for any form of drawback, exemption from customs duties or charges having equivalent effect to customs duties, with the exception of any amounts exceeding the corresponding duties of the Common Customs Tariff. Article 4 Movement certificates EUR 1 issued pursuant to this Decision shall be endorsed: 'DEROGATION - DECISION No 1/94 DEDUCTION COMMUNITY QUOTA` in the box marked 'remarks`, in one of the languages in which the Agreement is drawn up. Article 5 The competent authorities of Cyprus shall send the Commission monthly statements of Cypriot imports and exports of fabrics listed in Annex II. Article 6 This Decision shall enter into force the day on which it is adopted. This Decision shall apply for a period of two years, starting on 28 July 1993. Done at Brussels, 14 February 1994. For the Association Council The President Y. PAPANTONIOU ANNEX I >TABLE> ANNEX II >TABLE> ANNEX III >START OF GRAPHIC>DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS I, the undersigned, declare that the goods listed on this invoice (1) were produced in (2) and incorporate the following components or materials which do not have Community origin for preferential trade: (3) (4) (5) (6) I undertake to make available to the customs authorities any additional evidence they may require. 7 8 (9) Note: The text inside the box suitably completed in conformity with the footnotes below, constitutes a suppliers' declaration. The footnoters do not have to be reproduced. >END OF GRAPHIC>